                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION
____________________________________
                                     )
JOHN DOE,                            )
                                     )
            Plaintiff,               )
                                     )     Case No.: 4:19-cv-00300-JMB
      v.                             )
                                     )
WASHINGTON UNIVERSITY,               )
                                     )
            Defendant.               )
                                     )
____________________________________)

     PLAINTIFF'S MOTION FOR LEAVE TO FILE EXHIBIT B UNDER SEAL

       Plaintiff, JOHN DOE, by and through his undersigned attorneys, files this Motion
for Leave to File Exhibit B, attached to his Motion to Reconsider the Memorandum and
Order [Doc. # 67], under seal, and in support hereof states as follows:

1.     Exhibit B compares the actual testimony of witnesses to the conclusions found in

the panel’s final decision. In order to understand who said what, this Exhibit had to

reveal initials and names of the participants, and, as such it reveals the identities of

parties and witnesses, so Plaintiff requests leave to file under seal.



        WHEREFORE, Plaintiff respectfully requests that this Honorable Court grant
Plaintiff's Motion for Leave File Exhibit B under seal, instanter.

Respectfully submitted,

BY:__/s/ John G. Covert - #6285969IL
JOHN GALT COVERT
U.S. District Court for the Eastern District of Missouri - Bar #6285969IL
The Llorens Law Group, Ltd.
20 N. Clark St., 33rd Floor
Chicago, Illinois 60602
(312) 602-2747
j.covert@llorenslawgroup.com
